MEMORANDUM**
Soeal Communications Sites, LLC, appeals the district court’s decision affirming the bankruptcy court’s determination that debtors L. Darrell Bevan and Patricia F. Bevan had an absolute right to voluntarily dismiss their Chapter 13 bankruptcy petition. We affirm.
The bankruptcy court was correct because 11 U.S.C. § 1307(b) provides that “[o]n the request of the debtor at any time, if the case has not been converted ..., the court shall dismiss a case under this chapter,” and we have said that means that the “debtor has an absolute right to dismiss a Chapter 13 petition.” Nash v. Kester (In re Nash), 765 F.2d 1410, 1413 (9th Cir.1985); see also Beatty v. Traub (In re Beatty), 162 B.R. 853, 857 (9th Cir.BAP 1994). Even though Socal Communications had moved to convert, the Bevans made their request for dismissal before conversion took place.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.